FILED
                             NOT FOR PUBLICATION                             JUN 30 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JOSE ALFREDO ESTRADA                             No. 14-71422
HERNANDEZ,
                                                 Agency No. A200-758-094
               Petitioner,

 v.                                              MEMORANDUM*

LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 22, 2015**

Before:        HAWKINS, GRABER, and W. FLETCHER, Circuit Judges.

      Jose Alfredo Estrada Hernandez, a native and citizen of Guatemala, petitions

pro se for review of the Board of Immigration Appeals’ order dismissing his appeal

from an immigration judge’s decision denying his application for withholding of

removal and protection under the Convention Against Torture (“CAT”). Our

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial evidence

the agency’s factual findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th

Cir. 2006). We deny in part and dismiss in part the petition for review.

      Substantial evidence supports the agency’s finding that Estrada Hernandez

did not establish a clear probability of future persecution on account of a protected

ground if returned to Guatemala. See Zetino v. Holder, 622 F.3d 1007, 1016 (9th

Cir. 2010) (“[a]n alien’s desire to be free from harassment by criminals motivated

by theft or random violence by gang members bears no nexus to a protected

ground”); see also Parussimova v. Mukasey, 555 F.3d 734, 740 (9th Cir. 2009) (the

REAL ID Act “requires that a protected ground represent ‘one central reason’ for

an asylum applicant’s persecution”). Thus, we deny Estrada Hernandez’s petition

as to his withholding of removal claim.

      Substantial evidence also supports the agency’s denial of CAT relief because

Estrada Hernandez failed to show it is more likely than not he will be tortured by

or with the consent or acquiescence of the Guatemalan government if returned to

Guatemala. See Silaya v. Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008). Thus, we

deny Estrada Hernandez’s petition as to his CAT claim as well.




                                          2                                    14-71422
      We lack jurisdiction over Estrada Hernandez’s hardship and due process

contentions because he did raise them to the BIA. See Barron v. Ashcroft, 358
F.3d 674, 677-78 (9th Cir. 2004).

      Finally, Estrada Hernandez’s challenge to the conditions of his bond is not

properly before us. See, e.g., Leonardo v. Crawford, 646 F.3d 1157, 1160 (9th Cir.

2011) (clarifying the proper procedure for challenging a Casas-Castrillon bond

determination).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                         3                                   14-71422